               Case 20-11548-CSS          Doc 893       Filed 10/26/20      Page 1 of 1


                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE
                                                    )
In re:                                                Chapter 11
                                                    )
                                                    )
EXTRACTION OIL & GAS, INC. et al.,                    Case No. 20-11548 (CSS)
                                                    )
                                                    )
                        Debtors.                      (Jointly Administered)
                 MOTION AND ORDER FOR ADMISSION PRO HAC VICE
       Pursuant to Local Rule 9010-1 and the certification below, counsel moves the admission
pro hac vice of Richard S. Kanowitz of Haynes and Boone, LLP to represent Rocky Mountain
Midstream LLC in these cases.
Dated: October 26, 2020                       /s/ Lucian Murley
                                              Lucian B. Murley (DE Bar No. 4892)
                                              SAUL EWING ARNSTEIN & LEHR LLP
                                              1201 N. Market Street, Suite 2300
                                              P.O. Box 1266
                                              Wilmington, DE 19899
                                              (302) 421-6898

            CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars of the State of New York and
New Jersey, and submit to the disciplinary jurisdiction of this Court for any alleged misconduct
which occurs in the preparation or course of this action. I also certify that I am generally familiar
with this Court’s Local Rules and with Standing Order for District Court Fund revised 8/31/16. I
further certify that the annual fee of $25.00 has been paid to the Clerk of Court for the District Court.

                                              /s/ Richard S. Kanowitz
                                              Richard S. Kanowitz
                                              HAYNES and BOONE, LLP
                                              30 Rockefeller Plaza, 26th Floor
                                              New York, NY 10112
                                              Telephone: (212) 918-8971
                                              Facsimile: (212) 884-8255
                                              Email: richard.kanowitz@haynesboone.com

                                   ORDER GRANTING MOTION

         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
